CREATIVE BUILDERS CORP.; and BY THE SEA, LLC., Appellants,
v.
LARRY F. WITTE, Appellee.
No. 4D08-4205.
District Court of Appeal of Florida, Fourth District.
May 19, 2010.
Arthur J. Morburger, Miami, and Jerry P. Kahn, Miami Beach, for appellants.
Nancy C. Ciampa and Charles M. Rosenberg of Carlton Fields, P.A., Miami, for appellee.
PER CURIAM.
The final judgment is affirmed in all respects except for the provision requiring an accounting, which we strike as now moot.
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.